Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US Pat. No. 5757795) and in further view of Woo et al. (US Pat. No. 9798628), hereinafter referred to as Woo and in further view of Billsrom et al. (US Pat. No. 8099605), hereinafter referred to as Billsrom.  

Referring to claim 5, Schnell discloses a memory system comprising: 
a memory controller (MGMT processor 214, fig. 2) configured to generate a memory control signal for controlling a read operation or a write operation of data; and 
10a plurality of memory devices configured to perform the read operation or the write operation in response to the memory control signal (buffers 206, fig. 2), wherein the plurality of memory devices includes a first memory device and a second memory device (plurality of buffers 206, fig. 2), 15wherein the 
Woo discloses, what Schnell lacks, wherein the second memory device receives the first number of data, and stores a second number of data from the first number of data (memory controller seeding a write command once to both module A and module B in the same channel, fig. 8). 

Schnell and Woo are analogous art because they are from the same field of endeavor in the memory controller area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schnell and Woo before him or her, to modify the system of Schnell to include the memory mirroring of Woo. 
The suggestion/motivation for doing so would have been to allow duplicate to improve data reliability. Therefore, it would have been obvious to combine Woo with Schnell to obtain the invention as specified in the instant claim(s).
Billsrom discloses, what Schnell and Woo lack, the second data which is partial data of the first data (the implementation also provides for integrated compression together with the encryption, thus saving space, especially important when files are sent over frequently congested internet connections. The compression is possible by logically splitting the file in blocks, compressing and encrypting those blocks separately, col. 12, line 67 – col. 13, lines 1 - 7). 

Schnell, Woo and Billsrom are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to save storage space.
Therefore, it would have been obvious to combine Billsrom with Schnell and Woo to obtain the invention as specified in the instant claim(s).

As to claim 6, Schnell discloses the memory system according to claim 5, wherein the plurality of memory devices is configured to perform direct data transmission among the memory devices (switch controller 208, fig. 2).  

5 As to claim 7, Schnell discloses the memory system according to claim 5, wherein the first memory device and the second memory device are configured to operate independently from each other (output 204 and input switch 202, fig. 2).

As to claim 8, Schnell discloses the memory system according to claim 5, wherein each 10of the plurality of memory devices includes: 
a controller configured to generate a control signal for determining a control mode of data in response to the memory control signal (switch controller 208, fig. 2); 
an interface configured to interface with the memory controller 15in response to the control signal (hash logic 216, fig. 2); and 
a memory core configured to store data received through the interface or to output stored data to the interface (memory 210, fig. 2).

Claims 9 - 12 recite the corresponding limitation of claims 5 - 8. Therefore, they are rejected accordingly.

Allowable Subject Matter
Claims 1 – 4 and 13 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art, does not teach or fairly suggest:
Further the combination of the above limitations with all of the other limitations in the respective independent claim is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184